Name: Commission Regulation (EEC) No 21/89 of 5 January 1989 fixing the amount of the subsidy on oil seeds
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 6. 1 . 89 Official Journal of the European Communities No L 4/23 COMMISSION REGULATION (EEC) No 21/89 of 5 January 1989 fixing the amount of the subsidy on oil seeds Whereas it follows from applying the detailed rules contained in Regulation (EEC) No 3806/88 to the infor ­ mation known to the Commission that the amount of the subsidy at present in force should be altered to the amount set out in the Annexes hereto, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation No 136/66/EEC of 22 September 1966 on the establishment of a common organization of the market in oils and fats ('), as last amended by Regulation (EEC) No 2210/88 (2), and in particular Article 27 (4) thereof, Having regard to Council Regulation (EEC) No 1678/85 of 11 June 1985 fixing the conversion rates to be applied in agriculture (3), as last amended by Regulation (EEC) No 4136/88 (4), Having regard to Council Regulation (EEC) No 1569/72 of 20 July 1972 laying down special measures for colza, rape and sunflower seed (*), as last amended by Regulation (EEC) No 2216/88 (6), and in particular Article 2 (3) thereof, Having regard to the opinion of the Monetary Committee, Whereas the amount of the subsidy referred to in Article 27 of Regulation No 136/66/EEC was fixed by Commis ­ sion Regulation (EEC) No 3806/88 Q, as last amended by Regulation (EEC) No 4166/88 (8) ; Article 1 1 . The amounts of the subsidy and the exchange rates referred to in Article 33 (2) and (3) of Commission Regu ­ lation (EEC) No 2681 /83 f) are as set out in the Annexes hereto. 2. The amount of the compensatory aid referred to in Article 14 of Council Regulation (EEC) No 475/86 (10) are as shown in Annex III to this Regulation for sunflower seed harvested in Spain. 3 . The amount of the special subsidy provided for by Council Regulation (EEC) No 1920/87 (u) for sunflower seed harvested and processed in Portugal is fixed in Annex III. Article 2 This Regulation shall enter into force on 6 January 1989. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 5 January 1989 . For the Commission Frans ANDRIESSEN Vice-President (') OJ No 172, 30 . 9 . 1966, p . 3025/66. (2) OJ No L 197, 26. 7. 1988, p. 1 . (3) OJ No L 164, 24. 6 . 1985, p. 11 . (4) OJ No L 362, 30. 12. 1988, p. 13 . O OJ No L 167, 25. 7. 1972, p. 9. ( «) OJ No L 197, 26. 7. 1988, p. 10 . 0 OJ No L 335, 7. 12. 1988, p . 18 . ( ») OJ No L 367, 31 . 12. 1988, p. 35. (') OJ No L 266, 28 . 9 . 1983, p. 1 . ( ,0) OJ No L 53, 1 . 3 . 1986, p. 47. (") OJ No L 183, 3 . 7. 1987, p. 18 . No L 4/24 Official Journal of the European Communities 6. 1 . 89 ANNEX I Aids to colza and rape seed other than 'double zero' (amounts per 100 kg) Current 1 1st period 2 2nd period 3 3rd period 4 4th period 5 5th period 6 1 . Gross aids (ECU): \  Spain 0,580 0,580 0,580 0,580 0,580 0,580  Portugal 0,000 0,000 0,000 0,000 0,000 0,000  Other Member States 18,662 18,751 18,916 19,081 19,323 19,170 2. Final aids : (a) Seed harvested and processed in :  Federal Republic of Germany \ (DM) 44,48 44,69 45,08 45,50 46,07 45,97  Netherlands (Fl) 49,59 49,83 50,26 50,70 51,34 51,19  BLEU (Bfrs/Lfrs) 901,13 905,43 913,40 921,36 933,05 925,66  France (FF) 136,00 136,62 137,84 139,05 140,88 139,67  Denmark (Dkr) 163,17 163,94 165,39 166,84 168,97 167,61  Ireland ( £ Irl) 15,125 15,194 15,329 15,465 15,667 15,534  United Kingdom ( £) 11,582 11,632 11,737 11,827 . 11,988 11,787  Italy (Lit) 28 923 29 053 29 210 29 344 29 735 29 107  Greece (Dr) 1 864,92 1 856,54 1 847,46 1 837,31 1 870,85 1 747,17 (b) Seed harvested in Spain and liII||III processed : II\ li\  in Spain (Pta) 89,44 89,44 89,44 89,44 89,44 89,44  in another Member State (Pta) 2 886,27 2 901,17 2 918,25 2 931,29 2 968,85 2 906,54 (c) Seed harvested in Portugal and processed : I \ \  in Portugal (Esc) 0,00 0,00 0,00 0,00 0,00 0,00  in another Member State (Esc) 4 079,91 4 095,88 ,4 109,98 4117,75 4 162,95 4 072,56 6. 1 . 89 Official Journal of the European Communities No L 4/25 ANNEX II Aids to colza and rape seed 'double zero* ' (amounts per 100 kg) 1  &gt;  Current 1st period 2nd period 3rd period ¢- 4th period . 5th period 1 2 3 4 . 5 6 1 . Gross aids (ECU) : \ I  Spain 3,080 3,080 3,080 3,080 3,080 3,080  Portugal 2,500 2,500 2,500 2,500 2,500 2,500  Other Member States 21,162 21,251 21,416 21,581 21,823 21,670 2. Final aids : l l (a) Seed harvested and processed in : I \ I I  Federal Republic of Germany \ \ \ \ (DM) 50,38 50,59 50,99 51,40 51,98 51,88  Netherlands (Fl) 56,21 56,44 56,88 57,32 57,96 57,81  BLEU (Bfrs/Lfrs) 1 021,85 1 026,14 1 034,1 1 1 042,08 1 053,77 1 046,38  France (FF) 154,96 155,58 156,80 158,01 159,84 158,63  Denmark (Dkr) 185,28 186,05 187,49 188,94 191,08 189,71  Ireland ( £ Irl) 17,235 17,304 17,439 17,574 17,777 17,643  United Kingdom ( £) 13,269 13,319 13,424 13,515 13,676 13,475  Italy (Lit) 33 011 33 140 33 298 33 432 33 823 33 195  Greece (Dr) 2 236,91 2 228,53 2 219,45 2 209,31 2 242,84 2 119,17 ' (b) Seed harvested in Spain and IIIIIlIlIl\ processed : III-IIlII  in Spain (Pta) 474,98 474,98 474,98 474,98 474,98 474,98  in another Member State (Pta) 3 271,80 3 286,70 3 303,78 3 316,82 3 354,38 3 292,08 (c) Seed harvested in Portugal and IIII IlI l processed : \  in Portugal (Esc) 470,02 470,02 470,02 470,02 470,02 470,02  in another Member State (Esc) 4 549,92 4 565,90 4 580,00 4 587,76 4 632^7 4 542,58 No L 4/26 Official Journal of the European Communities 6. 1 . 89 ANNEX III Aids to sunflower seed (amounts per 100 kg) Current 1 1st period 2 2nd period . 3 3rd period 4 4th period 5 1 . Gross aids (ECU) :  Spain  Portugal  Other Member States 5,170 0,000 24,006 5,170 0,000 24,307 5,170 . 0,000 24,810 5,170 0,000 25,188 5,170 0,000 25,372 2. Final aids : l (a) Seed harvested and processed in (') :  Federal Republic of Germany (DM)  Netherlands (Fl)  BLEU (Bfrs/Lfrs)  France (FF)  Denmark (Dkr)  Ireland ( £ Irl)  United Kingdom ( £)  Italy (Lit)  Greece (Dr) 57,09 63,73 1 159,18 176,62 210,45 19,645 15,206 37 687 2 675,49 57,80 64,53 1 173,71 178,89 213,11 19,898 15,407 38 176 2 705,86 58,98 65,86 1 198,00 182,75 217,57 20,327 15,754 38 911 2 760,74 59,90 66,86 1216,25 185,62 220,92 20,646 15,997 39 412 2 790,82 60.34 67.35 1 225,14 186,97 222,53 20,797 16,113 39 698 2 810,35 (b) Seed harvested in Spain and processed :  in Spain (Pta)  in another Member State (Pta) 797,28 3 739,13 797,28 3 785,83 797,28 3 853,75 797,28 3 899,3$ 797,28 3 928,54 (c) Seed harvested in Portugal and processed :  in Portugal (Esc)  in Spain (Esc)  in another Member State (Esc) 0,00 6 785,32 6 612,89 0,00 6 843,21 6 669,30 0,00 6 925,08 6 749,10 0,00 6 976,60 6 799,30 0,00 7011,15 6 832,97 3 . Compensatory aids :  in Spain (Pta) 3 689,00 3 736,66 3 806,03 3 851,67 3 883,23 4. Special aid : ¢  in Portugal (Esc) 6 612,89 6 669,30 6 749,10 6 799,30 6 832,97 (') For seed harvested in the Community as constituted at 31 December 1985 and processed in Spain, the amounts shown in 2 (a) to be multiplied by 1,0260760 . ANNEX IV Exchange rate of the ECU to be used for converting final aids into the currency of the processing country when the latter is a country other than the country of production (value of 1 ECU) Current 1 1st period 2 2nd period 3 3rd period 4 4th period 5 5th period 6 DM ¢ 2,078620 2,074570 2,070810 2,067140 2,067140 2,056470 Fl 2,346590 2,342190 2,338840 2,335220 2,335220 2,324440 Bfrs/Lfrs 43,567699 43,556700 43,550300 43,540500 43,540500 43,501400 FF 7,100390 7,106360 7,111830 7,117510 7,117510 7,133620 Dkr 8,031610 8,032520 8,035340 8,037620 8,037620 8,042920 £Irl 0,777449 0,777148 0,777563 0,777978 0,777978 0,779396 £ 0,648280 0,649701 0,650914 0,652174 0,652174 0,656239 Lit 1 528,58 1 535,18 1 540,78 1 546,33 1 546,33 1 562,29 Dr 173,09700 174,66300 176,20500 177,78700 177,78700 182,89000 Esc 171,60700 172,38100 173,18800 174,17900 174,17900 176,80900 Pta 132,76600 133,28100 133,80200 134,33400 134,33400 135,92000